DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-7 are pending.
Claims 5 is canceled.

Response to Arguments
Applicant’s arguments filed on November 24th, 2021 with respect to the rejection of the pending claims over the prior art of record have been fully considered and are persuasive.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in a telephone interview with Jia Zhong on December 16, 2021. 


The application has been amended as follows:

IN THE CLAIMS
In claim 1 (Currently Amended), at line 22, delete each occurrence of “.” and insert --,wherein the value of increase is determined based on the value of decrease and a service quality associated with the first subscriber under control of the first CPE and a second subscriber under control of the second CPE.-- 

In claim 4 (Currently Amended), at line 19, delete each occurrence of “.” and insert --,wherein the value of increase is determined based on the value of decrease and a service quality associated with the first subscriber under control of the first CPE and a second subscriber under control of the second CPE.—

Claim 5 (canceled) claim 5 has been canceled.

In claim 6 (New), at line 1, insert --The band control method according to claim 4, further comprising:
	acquiring, at the first virtual CPE,  an application period during which the first contract band is changed; and
	acquiring, at the second virtual CPE, an application period during which the second contract band is changed, 
	wherein each of the band control unit of the first virtual CPE and the band control unit of the second virtual CPE controls communication bands in a corresponding application period.—

In claim 7 (New), at line 1, insert --The band control method according to claim 4, 

acquiring the first contract band from the server configured to manage contract bands and acquiring the value of decrease that is input by the first subscriber under control of the first CPE, and
wherein acquiring, at the second virtual CPE, the second contract band set for the second subscriber under control of the second CPE and acquiring the value of increase in the second contract band corresponding to the value of decrease in the first contract band comprises:
	acquiring the second contract band from the server configured to manage contract bands.—

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.  

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1:
One of the closest prior art references, Monma et al. (U.S 2021/0092067 A1) discloses a communication system (i.e. a communication system in Fig. 5) comprising:
a first virtual customer premises equipment (CPE) (i.e. vCPE 30 represents first virtual CPE in par. [0052], Fig. 5) capable of providing a network function to a first CPE (i.e. wherein VCPE 30 capable of providing a network function to the first CPE 10 in par.[0052], Fig. 5); and


wherein the first virtual CPE (vCPE 30 in Fig. 5 comprising a structure of vCPE in Fig. 1 represents the first virtual CPE) includes comprises:
a band acquisition unit (i.e. policy acquisition part represent a band acquisition unit policy acquisition part represent a band acquisition unit in par. [0030], Fig. 1, Fig. 5) configured to acquire a first contract band set for a first subscriber under control of the first CPE and acquire a value of decrease in the first contract band when at least one subscriber terminal of the first subscriber transitions from being under control of the first CPE to being under control of the second CPE (i.e. identifying, by policy acquisition part, a terminal under control of the first CPE that has moved to the second CPE and acquiring a communication policy including a condition for providing a service to be provided to the terminal under the first vCPE 30 in par. [0030], [0067], [0068], Fig. 5, Fig. 8; Fig. 7, wherein the condition for providing a service defined in the communication policy comprises a changed bandwidth in par. [0056], Fig. 8; thus acquiring, by the band acquisition unit, a value of bandwidth decrease equal to 25Mbps associated with the terminal 12 that has moved from the first CPE 10 to the second CPE 20 in par. [0063], Fig. 5, Fig. 8; Fig. 7), and
a band control unit (i.e. service providing part represents band control unit in par. [0030], Fig. 1) configured to control a communication band for the first CPE using a band value obtained by subtracting the value of decrease from the first contract band 

wherein the second virtual CPE (i.e. vCPE 40 in Fig. 5 comprising a structure of vCPE in Fig. 1 represents the second virtual CPE) includes comprises:
band acquisition unit  (i.e. policy acquisition part represent a band acquisition unit in par. [0030], Fig. 1, Fig. 5) configured to acquire a second contract band set for a second subscriber under control of the second CPE and acquire a value of increase in the second contract band corresponding to the value of decrease in the first contract band (i.e. identifying, by policy acquisition part, a terminal under control of the second CPE that has moved to the second CPE from a different CPE and acquiring a communication policy including a condition for providing a service to be provided to the identified terminal in par. [0030], [0067], [0068], Fig. 1, Fig. 8; Fig. 7; wherein the condition for providing a service defined in the communication policy comprises a changed bandwidth in par. [0056], Fig. 8; thus acquiring, by the band acquisition unit, both: a second contract band set for a second subscriber under control of the second CPE and acquire a value of bandwidth increase of corresponding to the value of decrease in the first contract band 25Mbps associated with the terminal 12 that has moved from the first CPE 10 to the second CPE 20 in par. [0063], Fig. 5, Fig. 8; Fig. 7), and

band (i.e. providing, by the service providing part, a communication service so as to satisfy the condition for providing a service defined in the communication policy of the identified terminal in par. [0030], [0067], [0068], Fig. 1, Fig. 8, Fig. 7; wherein the condition for providing a service defined in the communication policy comprises a changed bandwidth in par. [0056], Fig. 8; wherein a service defined in the communication policy for the second CPE 20 is provided using the bandwidth value allocated for the terminals 21 and 22 and an additional bandwidth value of 25Mbps associated with the terminal 12 that has moved from the first CPE 10 to the second CPE 20 in par. [0063], [0056], Fig. 5, Fig. 7, Fig. 8).

However, none of the prior art references of record discloses or renders obvious at least the claimed features of: 
“a band control unit configured to control a communication band for the first CPE using a band value obtained by subtracting the value of decrease from the first contract band,… and 
a band control unit configured to control a communication band for the second CPE using a band value obtained by adding the value of increase to the second contract, wherein the value of increase is determined based on the value of decrease and a service quality associated with the first subscriber under control of the first CPE and a second subscriber under control of the second CPE” (emphasis added) as recited in claim 1.

With respect to claim 4:
One of the closest prior art references, Monma et al. (U.S 2021/0092067 A1) discloses a band control method in a communication system
including first virtual customer premises equipment (CPE) capable of providing a network
function to a first CPE and second virtual CPE capable of providing a network function to a second CPE, the method comprising:
acquiring, at the first virtual CPE, a first contract band set for a first subscriber under control of the first CPE and acquiring a value of decrease in the first contract band when at least one subscriber terminal of the first subscriber transitions from being under control of the first CPE to being under control of the second CPE (i.e. identifying, at the first vCPE 30, a terminal under control of the first CPE that has moved to the second CPE and acquiring a communication policy including a condition for providing a service to be provided to the terminal under control of the first CPE 10 in par. [0030], [0067], [0068], Fig. 5, Fig. 8; Fig. 7, wherein the condition for providing a service defined in the communication policy comprises a changed bandwidth in par. [0056], Fig. 8; thus acquiring, by the band acquisition unit, a value of bandwidth decrease equal to 25Mbps associated with the terminal 12 that has moved from the first CPE 10 to the second CPE 20 in par. [0063], Fig. 5, Fig. 8; Fig. 7);

acquiring, at the second virtual CPE, a second contract band set for a second subscriber under control of the second CPE and acquiring a value of increase in the second contract band corresponding to the value of decrease in the first contract band (i.e. identifying, at the second vCPE 40, a terminal under control of the second CPE that has moved to the second CPE from a different CPE and acquiring a communication policy including a condition for providing a service to be provided to the identified terminal in par. [0030], [0067], [0068], Fig. 1, Fig. 8; Fig. 7; wherein the condition for providing a service defined in the communication policy comprises a changed bandwidth in par. [0056], Fig. 8; thus acquiring, by the band acquisition unit, both: a second contract band set for a second subscriber under control of the second CPE and acquire a value of bandwidth increase of corresponding to the value of decrease in the first contract band 25Mbps associated with the terminal 12 that has moved from the first CPE 10 to the second CPE 20 in par. [0063], Fig. 5, Fig. 8; Fig. 7); and
controlling, at the second virtual CPE, a communication band for the second CPE
using a band value obtained by adding the value of increase to the second contract band (i.e. providing, at the second vCPE 40, a communication service so as to satisfy 

However, none of the prior art references of record discloses or renders obvious at least the claimed features of: 
“controlling, at the first virtual CPE, a communication band for the first CPE using the band value obtained by subtracting the value of decrease from the first contract band;…and
controlling, at the second virtual CPE, a communication band for the second CPE using a band value obtained by adding the value of increase to the second contract band, wherein the value of increase is determined based on the value of decrease and a service quality associated with the first subscriber under control of the first CPE and a second subscriber under control of the second CPE” (emphasis added) as recited in claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464